I am not satisfied that the appeal ought to be dismissed. Under the statute it was within the power of the district court to relieve the appellant from the default and to permit him to give and file a proper undertaking and thus perfect his appeal. While it would have been *Page 29 
much better, and more in consonance with the practice had the appellant, before taking his order for relief, given notice of his application, still I am not prepared to say that the court or the judge thereof was unauthorized to entertain the application and grant the order ex parte. Of course, the respondents could not be cut off from excepting to the sufficiency of the sureties on the undertaking, and could do that after notice of the giving and filing of the undertaking. And then, the respondents, on notice or knowledge of the order, were not precluded from moving against and seeking to vacate it, which was not done.
I also think the prevailing opinion to much restricts the meaning of the term "mistake or accident." The term "mistake" as used in the statute also embraces the meaning "to misunderstanding, misapprehend, misconceive" and "a forgetfulness of a fact" or "a belief in the existence of a thing which does not exist." Such meaning well applies here, where each of the two counsel of appellant thought that the other had attended to the giving and filing of the undertaking. One counsel living in Salt Lake City and the other in Provo, such a misunderstanding or belief might well arise. Counsel in Salt Lake prepared and signed the notice of appeal, but which of them served or filed it is not shown. The situation, however, is one where both had to do with the taking of the appeal, and where it is shown each relied on or rather depended upon the other in perfecting the appeal. I think the showing sufficient to appeal to and invoke the discretion of the court or judge, and I am not prepared to say that in the exercise of it that it was abused, which I must do to overthrow the ruling. That the court or judge under the order characterized the misprision "inadvertence and excusable neglect" is not of controlling importance and not of the pith of the matter. Since the facts averred in the affidavit — which were not disputed — show mistake or accident it matters little how they were characterized or entitled by the court or judge. Under such circumstances a misnomer is not a serious infirmity. Further, it is not shown, nor is it *Page 30 
claimed, that the respondents were prejudiced or misled, or that their status in any particular was changed or affected. The transcript was filed, the abstract of the record made, briefs on the merits prepared and printed, and the cause argued and presented as though the appeal had been perfected and the cause regularly before the court.
I think we ought to entertain the appeal and dispose of the case on the merits. I therefore dissent.